 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CLYDE GOLDEN,                                       Case No. 1:18-cv-00033 LJO JLT

12                        Plaintiff,                      ORDER GRANTING STIPULATION TO
                                                          STAY THE CASE FOR 90 DAYS
13    v.
                                                          (Doc. 20)
14    HOME DEPOT U.S.A, INC.,

15                        Defendant.

16

17          The parties have stipulated to stay the case to allow them to focus on settling the action.
18   Based upon the stipulation, the Court ORDERS:
19          1.      The action is STAYED;
20          2.      Within five days of resolution of the matter but no later than March 1, 2019, the
21   parties SHALL file a joint status report detailing the progress of settlement efforts and whether

22   the stay should be lifted.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                      1
                       1            The parties are advised that the Court does not anticipate extending the stay beyond
                       2   this initial 90-day period. Thus, they SHALL diligently and expeditiously pursue their
                       3   settlement discussions.
                       4

                       5   IT IS SO ORDERED.

                       6       Dated:       December 10, 2018                     /s/ Jennifer L. Thurston
                       7                                                   UNITED STATES MAGISTRATE JUDGE

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
B URKE , W ILLIAMS &                                                                          CASE NO. 1:18-CV-00365-LJO-JLT
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                            LA #4837-8759-0759 v1                        -2-         STIPULATION FOR 28-DAY EXTENSION OF
     LOS A NG EL ES                                                                   TIME TO FILE RESPONSE TO COMPLAINT
